Citation Nr: 1017915	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  07-18 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel







INTRODUCTION

The Veteran had active service from March 1951 to February 
1953.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the above claim.  

This case was previously remanded for further evidentiary 
development in June 2009.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The evidence in favor and against the claim is evenly 
divided.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, bilateral 
hearing loss was incurred in active service.  38 U.S.C.A. §§ 
1110, 1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a result of the Board's decision to grant service 
connection for bilateral hearing loss, the Board finds that 
any failure on the part of VA to notify and/or develop the 
claim pursuant to the Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2009) (VCAA), cannot be considered prejudicial to the 
Veteran.  The Board will therefore proceed to a review of the 
claim on the merits.

"[I]n order to establish service connection or service-
connected aggravation for a present disability the veteran 
must show:  (1) the existence of a present disability; (2) 
in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability 
and the disease or injury incurred or aggravated during 
service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. 
Cir. 2004).

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  In addition, service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the physician relates 
the current condition to the period of service.  38 C.F.R. 
§ 3.303(d).  

When a veteran served 90 days or more during a period of war 
and an organic disease of the nervous system becomes manifest 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of the disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2009).

With respect to claims for service connection for hearing 
loss, the United States Court of Appeals for Veterans Claims 
(Court), has held that the threshold for normal hearing is 
from 0 to 20 decibels, and that higher threshold levels 
indicate some degree of hearing loss.  Hensley v. Brown, 5 
Vet. App. 155, 157 (1993).  The Court further opined that 38 
C.F.R. § 3.385, discussed below, then operates to establish 
when a hearing loss can be service connected.  Hensley, 5 
Vet. App. at 159.

For the purposes of applying the laws administered by the VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC test are less than 94 percent.  38 C.F.R. § 3.385 (2009).

The Veteran originally asserted that his hearing loss was 
related to his exposure to shooting range and truck noise 
during service.  He has subsequently reported additional 
exposure as a result of sleeping close to ship engines during 
transport to and from Korea.  His DD Form 214 indicates that 
the Veteran was the recipient of the Korean Service Medal, 
and there is no evidence directly contradicting any of the 
Veteran's claims of exposure.  The Board will, therefore, 
concede the Veteran's noise exposure as claimed.  Although 
whispered voice testing at the time of service separation did 
not reflect hearing loss, these results were found of little 
or no value by both of the examiners who rendered opinions in 
this matter.  The record also reflects some post-service 
noise exposure as a truck driver.  

The Board has considered the evidence relevant to this claim, 
and notes that VA audiological results from February 2010 
support a finding of current hearing disability for VA 
benefits purposes.  38 C.F.R. § 3.385 (2009).

The Board also notes that while the February 2010 VA examiner 
believed that the Veteran's hearing loss was less likely as 
not caused by or as a result of military noise, the stated 
reasons were the "known" medical facts, the configuration 
of the hearing loss, a review of the claims file, and the 
Veteran's reported noise exposure, without any explanation, 
i.e., what "known" facts supported this conclusion and why, 
why the configuration of the hearing loss was against the 
existence of a relationship, etc.  In addition, when the 
examiner further stated that occupational noise exposure, 
age, and/or general health were considered greater factors, 
this conclusion was based on a generic article, without any 
explanation with respect to the basis for concluding that the 
Veteran's particular occupational noise exposure, age, and/or 
general health were considered greater factors.  
Consequently, as a result of the above-noted deficiencies, 
the Board finds that the examiner's opinion is of limited 
probative value, and not particularly persuasive.

On the other hand, while the March 2006 VA audiologist 
opinion is also not clear in its rationale, it is still based 
on a review of the salient facts, and does provide an 
explanation for the conclusion that the Veteran's military 
noise exposure was more likely than not a contributing factor 
to the Veteran's hearing impairment, i.e., that the results 
were not only consistent with aging, but also noise-induced 
cochlear pathology.

Accordingly, because the evidence reflects some exposure to 
noise during active service, and a hearing loss by VA 
standards has been found to be documented bilaterally and 
consistent with noise exposure during service, with one 
opinion in favor of service connection and one concluding 
that such a link is unlikely, the Board will give the Veteran 
the benefit of the doubt, and find that the Veteran's 
bilateral hearing loss is of service origin.  Accordingly, 
the Board finds that the evidence supports entitlement to 
service connection for the Veteran's hearing loss.


ORDER

Service connection for bilateral hearing loss is granted.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


